DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This Office Action is responsive to the amendment filed 06/20/2022. Claims 1 and 9 are amended. Claims 6-8 and 12-20 have been cancelled and claims 21-32 are newly added. Claims 1-5, 9-11 and 21-32 are pending and currently under examination.
Response to Arguments
Applicant’s arguments, see pg. 6-10, filed 06/20/2022, with respect to the rejections of claims 1-5 and 9-11 under 35 U.S.C 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grovender et al. (US 20120296367).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “force transmitting member... to transmit energy” in claims 1 and 9 and “force transmitting member” in claims 21 and 22.
For examination purposes, “force transmitting member” has been interpreted as “one or more electrodes”, “a plurality of fluid jets”, “an ultrasound transducer”, “an external ultrasound generator”, or any structural equivalent thereof based on the Specification (see paragraphs [0005]-[0011]).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 25 recites that the MRI compatible materials include “gold, platinum, palladium, tantalum, tungsten alloy, and a polymer material loaded with a radiopaque filler”. However, this limitation is not supported by the disclosure as originally filed. With the exception of tungsten, all other listed materials are disclosed as radiopaque materials (see [0055]). Therefore, “the Magnetic Resonance Imaging materials include at least one of gold, platinum, palladium, tantalum....and a polymer material loaded with a radiopaque filler” is considered new matter. Appropriate action is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-11, 25-26, and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Kat-Kuoy (US 20180153568) in view of Grovender et al. (US 20120296367).
Regarding claim 1, Kat-Kuoy discloses a method for treating a blood vessel (see paragraph [0005] and Fig. 8), the method comprising the steps of: disposing a medical device (shockwave treatment apparatus 90, see Fig. 2A-2B) within the blood vessel to a position adjacent to a lesion (the shockwave treatment apparatus is inserted into a blood vessel containing calcified lesions, see paragraph [0005]), the medical device comprising: an elongate shaft (elongate member 104, see Fig. 2A-2B) having a distal end region, a balloon (angioplasty balloon 105) coupled to the distal end region (angioplasty balloon 105 is coupled to the distal end of the elongate member, see paragraph [0029] and Fig. 2A-2B), and a force transmitting member (electrodes 110, see 3B) at least partially disposed within the balloon (during treatment the electrodes are moved from an initial position outside the balloon to a position within the balloon, see paragraph [0005]), the force transmitting member being designed to transmit energy to the lesion (the electrodes are designed to apply shockwave therapy to a calcified lesion and meet the limitation of a force transmitting member as interpreted under 35 U.S.C. 112(f) since they are electrodes, see paragraph [0005]); inflating the balloon to a first pressure (after insertion the balloon is partially inflated to a first pressure, see Fig. 8 and paragraph [0005]); actuating the force transmitting member to at least partially break apart the lesion (after positioning the electrodes within the balloon the electrodes are actuated by applying high voltage signals to the electrodes for generating a shockwave and breaking apart the lesion, see Fig. 8 and paragraph [0048]); and inflating the balloon to a second pressure greater than the first pressure (following treatment the balloon is fully inflated to a second pressure necessarily greater than the first, see Fig. 8 and paragraph [0005]). Kat-Kuoy fails to teach wherein at least a portion of the medical device is formed from Magnetic Resonance Imaging compatible materials. 
Grovender, in the same field of art, teaches a related method for treating a blood vessel, which involves disposing a medical device (balloon catheter 10, see Fig. 1) within a blood vessel (the balloon catheter 10 is for use within vasculature, see [0032]), the device having an elongated shaft (12), and a balloon (26) coupled to the shaft, wherein portions of the medical device (10) is formed from Magnetic Resonance Imaging compatible material for the purpose of determining the device location during delivery (portions of the catheter 10 may be imparted with MRI compatibility, see [0044]-[0045]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical device of Kat-Kuoy to be formed of Magnetic Resonance Imaging compatible material, as taught by Grovender, since doing so would aid in device delivery and determining device location during a medical procedure (see Grovender [0044]-[0045]).
Regarding claim 2, the combination of Kat-Kuoy and Grovender discloses the method of claim 1. Kat-Kuoy further discloses wherein the force transmitting member includes one or more electrode (pair of electrodes 110, see Fig. 3B), and wherein the step of actuating the force transmitting member to at least partially break apart the lesion includes activating the one or more electrode (the step of actuating the force transmitting member includes activating the electrodes to break apart the lesion, see paragraph [0048] and Fig. 8).
Regarding claim 3, the combination of Kat-Kuoy and Grovender discloses the method of claim 2. Kat-Kuoy further discloses wherein the one or more electrode includes a bipolar electrode pair (the electrodes 110 are bipolar, see paragraph [0033]) and wherein the step of activating the one or more electrode includes activating the bipolar electrode pair (the step of actuating the force transmitting member includes activating the electrodes, see paragraph [0048] and Fig. 8).
Regarding claim 9, Kat-Kuoy discloses a method for treating a blood vessel (see paragraph [0005] and Fig. 8), the method comprising the steps of: disposing a lithotripsy angioplasty medical device (shockwave treatment apparatus 90, see Fig. 2A-2B) within the blood vessel at a position adjacent to a calcified lesion (the shockwave treatment apparatus is inserted into a blood vessel containing calcified lesions, see paragraph [0005]), the lithotripsy angioplasty medical device comprising: an elongate shaft (elongate member 104, see Fig. 2A-2B) having a distal end region, a balloon (angioplasty balloon 105) coupled to the distal end region (angioplasty balloon 105 is coupled to the distal end of the elongate member, see paragraph [0029] and Fig. 2A-2B), and a force transmitting member (electrodes 110 meet the limitation of a force transmitting member as interpreted under 35 U.S.C. 112(f) since they are electrodes, see 3B) at least partially disposed at least partially within the balloon (during treatment the electrodes are moved from an initial position outside the balloon to a position within the balloon, see paragraph [0005]), the force transmitting member being designed to transmit energy to the calcified lesion (the electrodes are designed to apply shockwave therapy to a calcified lesion, see paragraph [0005]); inflating the balloon to a first pressure (after insertion the balloon is partially inflated to a first pressure, see Fig. 8 and paragraph [0005]); transferring force from the balloon to the calcified lesion by activating the force transmitting member in order to at least partially break apart the calcified lesion (after positioning the electrodes within the balloon the electrodes are actuated by applying high voltage signals to the electrodes for generating a shockwave and breaking apart the calcified lesion, see Fig. 8 and paragraph [0048]); and inflating the balloon to a second pressure greater than the first pressure (following treatment the balloon is fully inflated to a second pressure necessarily greater than the first, see Fig. 8 and paragraph [0005]). Kat-Kuoy fails to teach wherein at least a portion of the medical device is formed from radiopaque and Magnetic Resonance Imaging compatible materials. 
Grovender, in the same field of art, teaches a related method for treating a blood vessel, which involves disposing a medical device (balloon catheter 10, see Fig. 1) within a blood vessel (the balloon catheter 10 is for use within vasculature, see [0032]), the device having an elongated shaft (12), and a balloon (26) coupled to the shaft, wherein portions of the medical device (10) is formed from radiopaque Magnetic Resonance Imaging compatible material for the purpose of determining the device location during delivery (portions of the catheter 10 may be formed of tungsten which is both radiopaque and MRI compatible, see [0044]-[0045]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical device of Kat-Kuoy to be formed of radiopaque and Magnetic Resonance Imaging compatible material, as taught by Grovender, since doing so would aid in device delivery and determining device location during a medical procedure (see Grovender [0044]-[0045]).
Regarding claim 10, the combination of Kat-Kuoy and Grovender discloses the method of claim 9. Kat-Kuoy further discloses wherein the force transmitting member includes one or more electrode (pair of electrodes 110, see Fig. 3B), and wherein the step of transferring force from the balloon to the calcified lesion includes activating the one or more electrode (the step of actuating the force transmitting member includes activating the electrodes to break apart the calcified lesion, see paragraph [0048] and Fig. 8).
Regarding claim 11, the combination of Kat-Kuoy and Grovender discloses the method of claim 10, wherein the one or more electrode includes a bipolar electrode pair (the electrodes 110 are bipolar, see Kat-Kuoy paragraph [0033]).
Regarding claims 25, the combination of Kat-Kuoy and Grovender discloses the method of claim 1, wherein the Magnetic Resonance Imaging compatible materials include at least one of gold, platinum, palladium, tantalum, tungsten alloy, and a polymer material loaded with a radiopaque filler (the MRI compatible material can be tungsten, see Grovender [0045]).
Regarding claims 26 and 32, the combination of Kat-Kuoy and Grovender discloses the method of claims 1 and 9, wherein the Magnetic Resonance Imaging compatible materials include at least one of tungsten, cobalt-chromium-molybdenum alloys, nickel-cobalt-chromium-molybdenum alloys, and nitinol (the MRI compatible material may be tungsten, see Grovender [0045]).
Regarding claim 31, the combination of Kat-Kuoy and Grovender discloses the method of claim 9, wherein the radiopaque materials include at least one of gold, platinum, palladium, tantalum, tungsten alloy, and a polymer material loaded with a radiopaque filler (the radiopaque material can be tungsten, see Grovender [0044]).
Claims 22 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kat-Kuoy (US 20180153568) in view of Grovender et al. (US 20120296367) as evidenced by Grace et al. (US 20160184570).
Regarding claims 22 and 28, the combination of Kat-Kuoy and Grovender discloses the method of claims 1 and 9. Kat-Kuoy further discloses wherein the step of transferring force from the balloon includes creating localized gas bubbles within the balloon (the step of transferring force from the balloon includes actuating the bipolar electrodes 110 by applying high voltage pulsed signals which creates localized gas bubbles within  the balloon, see [0003] and [0048]), the localized gas bubbles causing the balloon to transfer mechanical force from the balloon to the calcified lesion (the shockwaves generated by actuating the electrodes would transfer mechanical force from the balloon to the calcified lesion, see [0003] and [0048]).
The combination of Kat-Kuoy and Grovender teaches all the claimed structural limitations of the step of actuating the force transmitting member as set forth in claims 22 and 28. However, Kat-Kuoy does not specify that the localized gas bubbles cause the balloon to acutely increase its volume and expand. The formation of localized gas bubbles (i.e., cavitation bubbles) within a balloon as in Kat-Kuoy is known to increase balloon volume and cause the balloon to expand as evidenced by Grace (see Grace [0130]). Thus, the step of actuating the force transmitting member of Kat-Kuoy and Grovender inherently has the claimed effect of causing the balloon to acutely increase its volume and expand.
Claims 23, 24, 29, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over a variant interpretation of Kat-Kuoy in view of Grovender.
Regarding claims 23 and 24 Kat-Kuoy discloses the method of claim 1:
a method for treating a blood vessel (see paragraph [0005] and Fig. 8), the method comprising the steps of: disposing a medical device (shockwave treatment apparatus 90, see Fig. 2A-2B) within the blood vessel to a position adjacent to a lesion (the shockwave treatment apparatus is inserted into a blood vessel containing calcified lesions, see paragraph [0005]), the medical device comprising: an elongate shaft (elongate member 104, see Fig. 2A-2B) having a distal end region, a balloon (angioplasty balloon 105) coupled to the distal end region (angioplasty balloon 105 is coupled to the distal end of the elongate member, see paragraph [0029] and Fig. 2A-2B), and a force transmitting member (electrodes 110, see 3B) at least partially disposed within the balloon (during treatment the electrodes are moved from an initial position outside the balloon to a position within the balloon, see paragraph [0005]), the force transmitting member being designed to transmit energy to the lesion (the electrodes are designed to apply shockwave therapy to a calcified lesion and meet the limitation of a force transmitting member as interpreted under 35 U.S.C. 112(f) since they are electrodes, see paragraph [0005]); inflating the balloon to a first pressure (at step 212 the balloon is inflated a first pressure of about four atmospheres, see Fig. 8 and paragraph [0047]); actuating the force transmitting member to at least partially break apart the lesion (after positioning the electrodes within the balloon the electrodes are actuated by applying high voltage signals to the electrodes for generating a shockwave and breaking apart the lesion, see Fig. 8 and paragraph [0048]); and inflating the balloon to a second pressure greater than the first pressure (following treatment, at step 216, the balloon is inflated to a second pressure of about six atmospheres, which is greater than the first pressure, see Fig. 8 and paragraph [0049]), wherein the first pressure is greater than three atmospheres and less than five atmospheres (the first pressure is four atmospheres which is within the claimed range, see [0047]); the second pressure is greater than five atmospheres and less than nine atmospheres (the second pressure is six atmospheres which is within the claimed range, see [0049]). Kat-Kuoy fails to teach wherein at least a portion of the medical device is formed from Magnetic Resonance Imaging compatible materials. 
Grovender, in the same field of art, teaches a related method for treating a blood vessel, which involves disposing a medical device (balloon catheter 10, see Fig. 1) within a blood vessel (the balloon catheter 10 is for use within vasculature, see [0032]), the device having an elongated shaft (12), and a balloon (26) coupled to the shaft, wherein portions of the medical device (10) is formed from Magnetic Resonance Imaging compatible material for the purpose of determining the device location during delivery (portions of the catheter 10 may be imparted with MRI compatibility, see [0044]-[0045]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical device of Kat-Kuoy to be formed of Magnetic Resonance Imaging compatible material, as taught by Grovender, since doing so would aid in device delivery and determining device location during a medical procedure (see Grovender [0044]-[0045]).
Regarding claims 29 and 30, Kat-Kuoy discloses the of claim 9:
a method for treating a blood vessel (see paragraph [0005] and Fig. 8), the method comprising the steps of: disposing a lithotripsy angioplasty medical device (shockwave treatment apparatus 90, see Fig. 2A-2B) within the blood vessel at a position adjacent to a calcified lesion (the shockwave treatment apparatus is inserted into a blood vessel containing calcified lesions, see paragraph [0005]), the lithotripsy angioplasty medical device comprising: an elongate shaft (elongate member 104, see Fig. 2A-2B) having a distal end region, a balloon (angioplasty balloon 105) coupled to the distal end region (angioplasty balloon 105 is coupled to the distal end of the elongate member, see paragraph [0029] and Fig. 2A-2B), and a force transmitting member (electrodes 110 meet the limitation of a force transmitting member as interpreted under 35 U.S.C. 112(f) since they are electrodes, see 3B) at least partially disposed at least partially within the balloon (during treatment the electrodes are moved from an initial position outside the balloon to a position within the balloon, see paragraph [0005]), the force transmitting member being designed to transmit energy to the calcified lesion (the electrodes are designed to apply shockwave therapy to a calcified lesion, see paragraph [0005]); inflating the balloon to a first pressure (at step 212 the balloon is inflated a first pressure of about four atmospheres, see Fig. 8 and paragraph [0047]); transferring force from the balloon to the calcified lesion by activating the force transmitting member in order to at least partially break apart the calcified lesion (after positioning the electrodes within the balloon the electrodes are actuated by applying high voltage signals to the electrodes for generating a shockwave and breaking apart the calcified lesion, see Fig. 8 and paragraph [0048]); and inflating the balloon to a second pressure greater than the first pressure (following treatment, at step 216, the balloon is inflated to a second pressure of about six atmospheres, which is greater than the first pressure, see Fig. 8 and paragraph [0049]), wherein the first pressure is greater than three atmospheres and less than five atmospheres (the first pressure is four atmospheres which is within the claimed range, see [0047]); the second pressure is greater than five atmospheres and less than nine atmospheres (the second pressure is six atmospheres which is within the claimed range, see [0049]). Kat-Kuoy fails to teach wherein at least a portion of the medical device is formed from radiopaque and Magnetic Resonance Imaging compatible materials. 
Grovender, in the same field of art, teaches a related method for treating a blood vessel, which involves disposing a medical device (balloon catheter 10, see Fig. 1) within a blood vessel (the balloon catheter 10 is for use within vasculature, see [0032]), the device having an elongated shaft (12), and a balloon (26) coupled to the shaft, wherein portions of the medical device (10) is formed from radiopaque Magnetic Resonance Imaging compatible material for the purpose of determining the device location during delivery (portions of the catheter 10 may be formed of tungsten which is both radiopaque and MRI compatible, see [0044]-[0045]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medical device of Kat-Kuoy to be formed of radiopaque and Magnetic Resonance Imaging compatible material, as taught by Grovender, since doing so would aid in device delivery and determining device location during a medical procedure (see Grovender [0044]-[0045]).
Claims 4-5, 21, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kat-Kuoy in view of Grovender, as applied to claim 2 above, and further in view of Gustus et al. (US 20100125268).
Regarding claim 4, the combination of Kat-Kuoy and Grovender discloses the method of claim 2. Kat-Kuoy fails to disclose wherein the one or more electrode includes radiofrequency electrodes and wherein the step of activating the one or more electrode includes transmitting radiofrequency energy at a frequency of 3-30 hertz.
Gustus, in the same field of art, teaches a method of treating a blood vessel containing a lesion (see abstract and paragraph [0041]) comprising the step of disposing a medical device (10, see Fig. 1) within the vessel to a position adjacent a lesion (the device 10 is inserted in a blood vessel 58 containing a lesion 48, see Fig. 8A-8C), the medical device comprising a force transmitting member (electrodes 34) and activating the force transmitting member including one or more electrodes by delivering radiofrequency energy (see paragraph [0049]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to activate the electrodes of Kat-Kuoy and Grovender using radiofrequency energy as taught by Gustus since doing so was known in the art for treating blood vessels containing a lesion (see paragraph [0041] of Gustus).
The combination of Kat-Kuoy, Grovender, and Gustus does not expressly disclose delivering energy at a frequency of 3-30 hertz. Gustus discloses (see paragraph [0043]) that the amount of energy applied needs to be optimized to “limit a temperature of the body tissue.” As such the amount of energy transmitted through the medical device for treating the blood vessel is disclosed to be a result effective variable in that changing the amount of energy impacts the effectiveness of the treatment while lowering complications (see paragraph [0042]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kat-Kuoy, Grovender, and Gustus by delivering energy to the electrodes at a frequency of 3-30 hertz as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 5, the combination of Kat-Kuoy and Grovender discloses the method of claim 2. Kat-Kuoy fails to disclose wherein the one or more electrode includes a radiofrequency electrode and wherein the step of activating the one or more electrode includes transmitting radiofrequency energy at a frequency of 300 gigahertz to 3 terahertz.
Gustus, in the same field of art, teaches a method of treating a blood vessel containing a lesion (see abstract and paragraph [0041]) comprising the step of disposing a medical device (10, see Fig. 1) within the vessel to a position adjacent a lesion (the device 10 is inserted in a blood vessel 58 containing a lesion 48, see Fig. 8A-8C), the medical device comprising a force transmitting member (electrodes 34) and activating the force transmitting member including one or more electrodes by delivering radiofrequency energy (see paragraph [0049]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to activate the electrodes of Kat-Kuoy and Grovender using radiofrequency energy as taught by Gustus since doing so was known in the art for treating blood vessels containing a lesion (see paragraph [0041] of Gustus).
The combination of Kat-Kuoy, Grovender, and Gustus does not expressly disclose delivering energy at a frequency of 300 gigahertz to 3 terahertz. Gustus discloses (see paragraph [0043]) that the amount of energy applied needs to be optimized to “limit a temperature of the body tissue.” As such the amount of energy transmitted through the medical device for treating the blood vessel is disclosed to be a result effective variable in that changing the amount of energy impacts the effectiveness of the treatment while lowering complications (see paragraph [0042]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kat-Kuoy, Grovender, and Gustus by delivering energy to the electrodes at a frequency of 300 gigahertz to 3 terahertz as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claims 21 and 27, the combination of Kat-Kuoy and Grovender discloses the method of claims 1 and 9. Kat-Kuoy further discloses wherein the step of actuating the force transmitting member includes energizing the force transmitting member with pulses of energy (the electrodes 110 are actuated through the application of high voltage pulsed signals, see [0048]). Kat-Kuoy fails to explicitly discloses that the pulses are radiofrequency pulses. 
Gustus, in the same field of art, teaches a method of treating a blood vessel containing a lesion (see abstract and paragraph [0041]) comprising the step of disposing a medical device (10, see Fig. 1) within the vessel to a position adjacent a lesion (the device 10 is inserted in a blood vessel 58 containing a lesion 48, see Fig. 8A-8C), the medical device comprising a force transmitting member (electrodes 34) and activating the force transmitting member including one or more electrodes by delivering radiofrequency energy (see paragraph [0049]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to activate the electrodes of Kat-Kuoy and Grovender using radiofrequency energy as taught by Gustus since doing so was known in the art for treating blood vessels containing a lesion (see paragraph [0041] of Gustus).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERENITY MILLER whose telephone number is (571)272-1155. The examiner can normally be reached Monday-Friday 8:00am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SERENITY A MILLER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771